Exhibit 10.2

 

To:

 

Koninklijke Philips Electronics N.V.

 

 

F.a.o. Corporate Treasury Department

 

 

Breitner Center, Building HBT 12

 

 

1070 MX Amsterdam

 

 

The Netherlands

Date:  March 28, 2003

Number        9411

 

Dear Sirs,

 

In consideration of you granting a guarantee, dated March 28, 2003 with
reference 9411 to ABN AMRO Bank N.V. for our obligations under any loan
agreements entered into on the terms and conditions set out in the letter of
March 28, 2003 and the Promissory Note of March 28, 2003 as referred to in the
guarantee (which guarantee is attached to this letter in the form of a final
draft, conformed copy or copy of the executed version, initialed by us for
identification purposes, hereinafter the “Guarantee”).

 

We herewith irrevocably guarantee payment to you of all sums paid by you in
accordance with the Guarantee which payment will be effected without undue delay
upon receipt by us of a written request for payment substantially in the form as
attached to this counter guarantee.  Such payment shall be made to the account
identified in the request for payment.

 

Within five business days after the signing hereof, we will pay you a fee equal
to 12,5 basis points over the Amount to US# 4,688 (four thousand six hundred and
eighty eight US Dollars).

 

Any payments by us hereunder shall be made free and clear of transfer taxes,
withholding taxes or similar charges.

 

The aforementioned obligations cannot be cancelled or terminated by us.  This
letter shall be governed by and construed in accordance with the laws of The
Netherlands.  Any dispute arising hereunder or in connection herewith shall be
submitted in first instance to the District Court of Amsterdam, The Netherlands.

 

Navigation Technologies Corporation

 

 

 

 

 

/s/ Judson C. Green

 

/s/ David B. Mullen

 

President and CEO

EVP and CFO

 

--------------------------------------------------------------------------------